Citation Nr: 1444125	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-09 757 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 1984, January 1989 to September 1989, October 1989 to September 1990, and January 1991 to April 1991.  He also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was before the Board in January 2012.  The Board determined that new and material evidence was submitted to reopen the claim of entitlement to service connection for a lumbar spine condition and remanded the underlying service connection claim for a VA examination.  A VA examination was conducted in February 2012.  However, once VA undertakes the effort to provide an examination, it must provide an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the February 2012 VA examination report, the examiner noted a diagnosis of degenerative disc disease and degenerative joint disease and stated that the date of diagnosis was 2012.  The examiner then opined that it was less likely than not that the Veteran's lumbar spine condition was related to service since there was no documented evidence of a back injury or back condition diagnosed in service; the present condition started in 1997-1998 according to the Veteran; and the Veteran has been physically active since service separation with no documented treatment for a back condition other than medication to control symptoms.  The examiner then added, however, "There is no current diagnosed back condition," which is inconsistent with other entries in the examination report and other treatment records.  (A May 1998 x-ray of the lumbar spine showed mild degenerative disk disease and congenital deformity.)  Clarification of this contradiction is necessary.  

Upon remand, the RO shall obtain outstanding pertinent records of VA treatment dated since September 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding pertinent records of VA treatment dated since September 2012.  Associate such records with the claims file, as well as any negative responses.    

2.  Ask the Veteran to identify any private treatment records he wishes to be considered in connection with his claim.  Such records should be sought.  

3.  After associating any pertinent, outstanding records with the claims file, it should be made available to and reviewed by the examiner who conducted the February 2012 evaluation of the Veteran, or another qualified person who should note the Veteran's contentions and documented medical history, including a May 1998 X-ray report reflecting lumbar spine degenerative changes, and clarify the meaning of the sentence in the rationale expressed in section 4(c) of Medical Opinion 1 Disability Benefits Questionnaire dated February 2012, "There is no current diagnosed back condition."   

For the sake of completeness, if it is concluded the Veteran does indeed have a current lumbar spine disability, the examiner should again offer an opinion as to whether it is at least as likely as not related to the Veteran's active service (which occurred from January 1978 to August 1984; January 1989 to September 1989; October 1989 to September 1990; January 1991 to April 1991), or to his service as a paratrooper in the Army Reserves.  If considered related to service in the Army Reserves, the particular occasion when the back disability is determined to have been incurred or aggravated should be set forth.  

If it is necessary to examiner the Veteran to obtain the requested opinions, that should be arranged.  

A thorough rationale should be provided for any opinion expressed.  If the examiner is unable to render a determination, the examiner should so state and indicate the reasons.  

4.  Then readjudicate the Veteran's claim.  If the action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.      

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



